Citation Nr: 0008396	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-15 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected major depression, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from June 1970 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  That rating decision granted an 
increased disability rating of 10 percent, effective August 
1997, for the appellant's service-connected major depression 
(previously rated as paranoid schizophrenia).  Thereafter, 
the appellant filed a timely notice of disagreement and 
substantive appeal.


REMAND

The appellant contends, in essence, that his service-
connected major depression warrants assignment of a 
disability evaluation in excess of 10 percent.

A.  Well-Grounded Claim

The appellant's claim for an increased rating is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  His assertion that his service-connected major 
depression (previously rated as paranoid schizophrenia) has 
increased in severity is plausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).  
Although the appellant's claim for an increased disability 
rating in this case is shown to be well grounded, the duty to 
assist him in its development has not yet been fulfilled.


B.  Need for Additional Medical Examination 

"The need for a statement of reasons or bases is 
particularly acute when [Board] findings and conclusions 
pertain to the degree of disability resulting from mental 
disorders."  See Mittleider v West, 11 Vet. App. 181, 182 
(1998) (per curiam order).

After a thorough review of the appellant's claims file, the 
Board concludes that a remand is necessary to obtain an 
additional VA psychiatric examination prior to a final 
determination herein.  Specifically, the report of the 
veteran's April 1998 VA psychiatric examination noted 
seemingly inconsistent findings:  The mental status 
examination performed at that time revealed articulate 
speech, appropriate affect, full orientation, good long- and 
short-term memory, "and no evidence whatsoever of any 
cognitive impairment."  The VA examining physician 
commented, however, that the veteran was "moderately 
impaired in his abilities to sustain employment secondary to 
his symptoms of depression," but that his condition would 
likely improve with treatment "since he has been, for years, 
able to function well, even with no medications."  In view 
of these findings, together with the fact that the April 1998 
VA examination did not have benefit of review of all the 
evidence in the claims file, the Board concludes that a new 
VA examination should be conducted to ensure compliance with 
the law, applicable VA regulations and relevant caselaw.  See 
e.g. Massey v. Brown, 7 Vet. App. 204 (1994); see also 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (citing Allday 
v. Brown, 7 Vet. App. 517, 526 (1995) ("where the record 
does not adequately reveal the current state of the 
claimant's disability and the claim is well grounded, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination," 
particularly if there is no medical evidence which adequately 
addresses the level of impairment of the disability based on 
a complete review of the evidence in the claims file)).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant should be scheduled for 
a VA psychiatric examination to determine 
the nature and extent of his service-
connected major depression.  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examining psychiatrist prior to the 
examination.  A complete history should be 
taken, particularly a history of 
employment, past and current, in order 
that the examiner may comment in his 
report on any industrial impairment caused 
by his major depression.  The report of 
examination should include a detailed 
account of all manifestations of 
psychiatric pathology found to be present.  
If there are different psychiatric 
disorders, the examining psychiatrist 
should reconcile the diagnoses and should 
specify which symptoms are associated with 
and are part of, or caused by, the 
service-connected major depression.  The 
VA examiner should also specifically 
address/discuss the following:

A.  The VA examiner should assign a 
numerical code under the Global 
Assessment of Functioning Scale 
(GAF) consistent with the criteria 
in the DSM-IV.  Also, an opinion 
addressing the relative degree of 
industrial impairment resulting from 
his major depression is requested.  
Specifically, the examiner should 
describe what types of employment 
activities would be limited due 
solely to the appellant's service-
connected major depression, bearing 
in mind his entire social-medical 
history, particularly, any degree of 
industrial impairment caused by one 
or more nonservice connected 
disorders.

B.  The VA examiner should also 
describe how the symptoms of the 
appellant's service-connected major 
depression affect his social 
capacity, including his ability to 
establish and maintain effective 
work and social relationships.

All necessary special studies or tests 
including psychological testing, if 
indicated, are to be accomplished.

2.  Next, the RO should review the 
examination report to ensure that it is 
in compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

3.  Following completion of the above, 
the RO should readjudicate the 
appellant's claim of entitlement to 
assignment of a disability evaluation in 
excess of 10 percent for service-
connected major depression.  Further, 
consideration of an extraschedular 
evaluation for this claim under 38 C.F.R. 
§ 3.321(b)(1) should be addressed on 
readjudication as well.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


